Citation Nr: 1414233	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for Gullian-Barre syndrome.

2.  Entitlement to service connection for a chronic cough due to exposure to environmental hazards as due to an undiagnosed illness.  

3.  Entitlement to an initial rating higher than 10 percent for hypertension.  

4.  Entitlement to an initial rating higher than 10 percent for sinusitis.  

5.  Entitlement to an initial rating higher than 10 percent for status post left internal carotoid dissection.  


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to September 2009.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Providence, Rhode Island. 

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included any evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  Residuals of Gullian-Barre syndrome is not shown by the record.  

2.  The Veteran's chronic cough is attributed to his service connected sinusitis. 

3.  Hypertension is manifested by diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200.  

4.  Sinusitis is manifested by six non-incapacitating episodes of sinusitis per year.  

5.  Status post left internal carotoid dissection is manifested by drooping left eye, headaches and numbness in the left frontal/temporal/occipital area.  (A separate 10 percent rating has been assigned for disfigurement (Horner's Syndrome) of the left eye.)



CONCLUSIONS OF LAW

1.  The criteria for service connection for Gullian-Barre syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for a disability manifested by chronic cough are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  The criteria for a rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101.

4.  The criteria for a rating higher than 10 percent for sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6513.

5.  The criteria for a rating higher than 10 percent for status post left internal carotoid dissection have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.104, Diagnostic Codes 7112-8046.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2009, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the January 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The Veteran has been afforded VA compensation examinations, and the claims folder contains service treatment records, VA medical records and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate these claims.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Service Connection 

The Veteran appeals the denial of service connection for Gullian-Barre syndrome and a disability manifested by chronic cough.  He contends that he had severe pain in the lower extremities during service and was told that it was likely Gullian-Barre syndrome.  He claims he eventually recovered.  According to the Veteran, he has had a chronic cough since returning from the Middle East.  He claims the cough is daily.  

For veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C.A. §§ 1110 and 1131-- the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C.A. §§ 1110 , 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is no credible showing that the Veteran has residuals of Gullian-Barre syndrome.  To that end, in March 2006 a history was recorded of Gullian-Barre associated with leg weakness for three days in December 2003 with no symptoms since then.  A chronic disability resulting therefrom is not shown by the record.  Rather, the July 2009 VA examination revealed no residuals of Gullian-Barre syndrome.  

Implicit in the claim is the Veteran's belief that he has Gullian-Barre syndrome.  He, however, has not established his competence to establish the existence of Gullian-Barre syndrome.  The Board finds that the question of whether the Veteran has the claimed disability is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of any residuals of Gullian-Barre syndrome at the time of filing of the claim or at any time during this appeal.  Should the pathology reappear in the future, a new claim could be filed at that time.

To the extent that the Veteran reports a disability manifested by a chronic cough, the Board finds against this claim.  The record shows that the Veteran complained of a dry/hacking cough in July 2002.  In his March 2006 examination, he reported coughing at night.  He was given Claritin and it resolved.  During his April 2007, August 2007 and April 2009 post deployment examinations, he denied chronic cough.  The July 2009 VA examination disclosed that his cough is likely related to his sinus condition and is not a respiratory problem.  The Board notes that the Veteran is service connected for sinusitis.  Service connection for chronic cough would contemplate the same manifestations.  Evaluation of the same manifestations under different diagnoses, or "pyramiding", however, is precluded by 38 C.F.R. § 4.14.  

The Board recognizes that the Veteran served in Iraq.  Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2013).  As the Veteran's cough symptoms have been attributed to a known diagnosis, i.e. sinusitis, the provisions above do not apply. 

In sum, the more credible and probative evidence shows that the Veteran does not have residuals of Gullian-Barre syndrome and that his cough symptoms have been attributed to a sinus condition for which he is service connected.  The preponderance of the evidence is against the claims for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply. 38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.

RATINGS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127.  Given that the Veteran has appealed the initial evaluation assigned, the severity of his disabilities is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

HYPERTENSION

The Veteran appeals the denial of an initial rating higher than 10 percent for hypertension.  His disability is rated under Diagnostic Code 7101.  Diagnostic Code 7101, covering hypertension, provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

At no time during this appeal has the Veteran's diastolic pressure readings been predominantly 110 or more with definite symptoms, nor have his systolic pressure readings been predominantly 200 or more.  The Board recognizes on about three or four occasions during service and in January 2005, the Veteran may have had diastolic pressure readings over 110.  These were isolated readings and do not represent the majority of his diastolic pressure readings.  Significantly, they have not been confirmed by blood pressure readings taken two or more times on at least three different days.  The Veteran's diastolic pressure readings have predominately been less than 110.  To that end, the July 2009 VA examination revealed diastolic pressure reading at most 96 and systolic pressure reading no higher than 140 after three readings.  His blood pressure readings during the November 2011 VA examination were diastolic pressure reading at most 84 and systolic pressure reading no higher than 136 after three readings.  The Veteran also agreed in February 2010 that his pressure is normally below the numbers necessary to meet the next higher criteria.  The evidence summarized above does not warrant a rating higher than 10 percent disabling.  

SINUSITIS 

The Veteran appeals the assignment of a 10 percent rating for sinusitis.  His disability is rated under Diagnostic Code 6513.  Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.

Service treatment records disclose the Veteran has been treated for sinusitis since 1989.  Chronic sinusitis was diagnosed during the November 2011 VA examination.  He reported non incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge about six times within a 12 month period.  He denied incapacitating episodes requiring  prolonged antibiotic treatment in the past 12 months.  The January 2013 VA examination disclosed similar findings as the November 2011 VA examination.  These findings do not more nearly approximate the criteria for a rating higher than 10 percent for the Veteran's disability. 

The Board has also considered whether any other diagnostic codes would allow for a higher disability rating but has found none.  To that end, as there is no showing of rhinitis with polyps there is simply no basis to assign the 30 percent rating under DC 6522.  DC 6523 addresses bacterial rhinitis, and provides for 50 percent evaluation when there is rhinoscleroma.  The evidence is devoid of such a showing. 
Similarly, DC 6524 does not apply, as there is no evidence of granulomatosis or granulomatous infection.

LEFT INTERNAL CAROTOID DISSECTION 

The Veteran's status post left internal carotoid dissection has been assigned an initial rating of 10 percent disabling under Diagnostic Codes 7112-8046. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  (It is also noted that a separate 10 percent rating has been assigned for disfigurement due to the Horner's Syndrome of the left eyelid.  This matter is not at issue herein.  There is no evidence or allegation of visual impairment warranting a separate rating, and that matter is also not at issue in this claim.)

Diagnostic Code 7112 provides the rating criteria for any small artery aneurysm. Under this Diagnostic Code, a noncompensable evaluation is assigned for an asymptomatic aneurysm.  See 38 C.F.R. § 4.104, Diagnostic Code 7112.  If symptomatic or following surgery, the symptoms or surgical residuals are evaluated according to the body system affected.  See 38 C.F.R. § 4.104, Diagnostic Code 7112, Note.

Under Diagnostic Code 8046, purely neurological disabilities, such as hemoplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis will be rated under the diagnostic codes dealing with such specific disabilities, with citation of a hyphenated diagnostic code (e.g., 8046-8207).  Purely subjective complaints such as headaches, dizziness, tinnitus, insomnia, and irritability, recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis, will be rated 10 percent and no more under diagnostic code 9305.  This 10 percent rating will not be combined with any other rating for a disability due to cerebral or generalized arteriosclerosis. Ratings in excess of 10 percent for cerebral arteriosclerosis under diagnostic code 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8046.  The ratings under code 8046 apply only when the diagnosis of cerebral arteriosclerosis is substantiated by the entire clinical picture and not solely on findings of retinal arteriosclerosis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8046, Note.  

During the April 2009 post deployment examination, it was noted that the Veteran had a left internal carotid dissection in December 2008 and was admitted.  He was treated but was noted to still have Homer's syndrome.  The July 2009 VA examination revealed no residual effects from this specific injury.  The November 2011 VA examiner, however, found residual drooping left eye, headaches and numbness in the left frontal/temporal/occipital area from the left internal carotid dissection.  These findings justify a 10 percent rating but no higher.  As the evidence is devoid of showing of multi-infarct dementia with cerebral arteriosclerosis, a higher rating is not warranted. 


ALL CLAIMS 

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of pain, chronic cough and headaches.  The Veteran is competent to report his symptoms and has presented credible testimony. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more. Accordingly, the claims are denied. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  To the extent that the Veteran has complained of symptoms, his symptoms are specifically contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Board notes, however, that the record is devoid of a showing that the Veteran's service connected disorders render him unemployable.   


ORDER

Entitlement to service connection for Gullian-Barre syndrome is denied. 

Entitlement to service connection for a chronic cough due to exposure to environmental hazards as due to an undiagnosed illness is denied. 

Entitlement to an initial rating higher than 10 percent for hypertension is denied. 

Entitlement to an initial rating higher than 10 percent for sinusitis is denied. 

Entitlement to an initial rating higher than 10 percent for status post left internal carotoid dissection is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


